By the Court.
The act entitled An act, supplementary to chapter one, title six of the Revised Statutes of Ohio, *36286 Ohio Laws, 123, and the amendments of sections one, two, three and ten, 90 Ohio Laws, 81, providing for the payment by the upper county to the lower county of the cost of out-let ditche's, are in every respect valid enactments; and upon failure on the part of the probate judge of the upper county, on notice from the probate judge of the lower county, to appoint free-holders, as provided in said act, such probate judge of such upper county may be compelled by mandamus to make such appointment.

Judgment affirmed.